TWELFTH AMENDMENT TO CREDIT AGREEMENT TWELFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 5, 2010, by and among CARRIZO OIL & GAS, INC., a Texas corporation (“Borrower”), certain SUBSIDIARIES OF BORROWER, as Guarantors (in such capacity, “Guarantors”), the LENDERS party hereto (the “Lenders”), and WELLS FARGO BANK, N.A., as administrative agent for the Lenders (in such capacity, the “Administrative Agent”).Unless otherwise expressly defined herein, capitalized terms used but not defined in this Amendment have the meanings assigned to such terms in the Credit Agreement (as defined below). WITNESSETH: WHEREAS, Borrower, Guarantors, Administrative Agentand Lenders are party to that certain Credit Agreement, dated as of May 25, 2006 (as the same has been and may hereafter be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”); and WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders have agreed to amend the Credit Agreement (a) to increase the Aggregate Commitment and Borrowing Base, (b) to provide for the increase of the Commitments of each of the Lenders, and (c) for certain other purposes as provided herein, in each case, subject to the terms and conditions set forth herein. NOW, THEREFORE, for and in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and confessed, the parties hereto hereby agree as follows: SECTION 1.Amendments to Credit Agreement.Subject to the satisfaction or waiver in writing of each condition precedent set forth in Section4 of this Amendment, and in reliance on the representations, warranties, covenants and agreements contained in this Amendment, the Credit Agreement shall be amended in the manner provided in this Section1. 1.1Additional Definitions.The following definition shall be and it hereby is added to Section1.01 of the Credit Agreement in appropriate alphabetical order: “Twelfth Amendment Effective Date” means May 5, 2010. 1.2Amended Definitions.The following definition in Section1.01 of the Credit Agreement shall be and it hereby is amended in its entirety to read as follows: “Aggregate Commitment” means, as of the Twelfth Amendment Effective Date, $375,000,000 and thereafter as such amount may be reduced or increased from time to time pursuant to Section 2.02 and Section 2.02A and as a result of changes in the Borrowing Base; provided that such amount shall not at any time exceed the lesser of (i) the Maximum Facility Amount and (ii) the Borrowing Base then in effect.If at any time the Borrowing Base is reduced below the Aggregate Commitment, the Aggregate Commitment shall be reduced automatically to the amount of the Borrowing Base in effect at such time. Twelfth Amendment to Credit Agreement - Page 1 1.3Amendment to Schedule 2.01.Schedule 2.01 to the Credit Agreement shall be and it hereby is amended in its entirety and replaced with Schedule 2.01 attached hereto. SECTION 2.Redetermined Borrowing Base.This Amendment shall constitute notice of the Redetermination of the Borrowing Base pursuant to Section 3.06 of the Credit Agreement, and the Administrative Agent, the Lenders and the Borrower hereby acknowledge that, effective as of the date of this Amendment, the Borrowing Base is $375,000,000 and the Monthly Reduction is $0.00, and such redetermined Borrowing Base and Monthly Reduction shall remain in effect until the earlier of (i) the next Redetermination of the Borrowing Base and (ii) the date such Borrowing Base is otherwise reduced pursuant to the terms of this Agreement. SECTION 3.Increase of Commitments.One or more of the Lenders has agreed to increase its Commitment under the Credit Agreement to the amount set forth opposite its name on Schedule 2.01 to this Amendment (each, an “Increasing Lender”).The Administrative Agent and the Borrower hereby consent to the increase of each Increasing Lender’s Commitment.On the Twelfth Amendment Effective Date and after giving effect to the increase of the Aggregate Commitment, the Commitment and Applicable Percentage of each Lender shall be as set forth on Schedule 2.01 to this Amendment.Each Lender hereby consents to the Applicable Percentages and Commitments set forth on Schedule 2.01 to this Amendment. SECTION 4.Conditions.The amendments to the Credit Agreement contained in Section 1 of this Amendment, the redetermination of the Borrowing Base provided for in Section 2 of this Amendment, and the increase of the Commitments provided for in Section 3 of this Amendment shall be effective upon the satisfaction of each of the conditions set forth in this Section4. 4.1Execution and Delivery.Each Credit Party, the Lenders, and the Administrative Agent shall have executed and delivered this Amendment. 4.2No Default.No Default shall have occurred and be continuing or shall result from the effectiveness of this Amendment. 4.3Other Documents.The Administrative Agent shall have received such other instruments and documents incidental and appropriate to the transaction provided for herein as the Administrative Agent or its special counsel may reasonably request prior to the date hereof, and all such documents shall be in form and substance reasonably satisfactory to the Administrative Agent. SECTION 5.Representations and Warranties of the Credit Parties.To induce the Lenders to enter into this Amendment, each Credit Party hereby represents and warrants to the Lenders as follows: 5.1 Reaffirmation of Representations and Warranties/Further Assurances.After giving effect to the amendments herein, each representation and warranty of such Credit Party contained in the Credit Agreement or in any of the other Loan Documents is true and correct in all material respects as of the date hereof (except to the extent such representations and warranties specifically refer to an earlier date, in which case such representations and warranties shall be true and correct in all material respects as of such earlier date and taking into account any amendments to the schedules or exhibits as a result of any disclosures made in writing by Twelfth Amendment to Credit Agreement - Page 2 such Credit Party to the Administrative Agent after the Effective Date and approved by the Administrative Agent and the Required Lenders in writing). 5.2Corporate Authority; No Conflicts.The execution, delivery and performance by such Credit Party (to the extent a party hereto or thereto) of this Amendment and all documents, instruments and agreements contemplated herein are within such Credit Party’s corporate or other organizational powers, have been duly authorized by all necessary action, require no action by or in respect of, or filing with, any court or agency of government and do not violate or constitute a default under any provision of any applicable law or other agreements binding upon such Credit Party or result in the creation or imposition of any Lien upon any of the assets of such Credit Party except for Permitted Liens and otherwise as permitted in the Credit Agreement. 5.3Enforceability.This Amendment constitutes the valid and binding obligation of such Credit Party enforceable in accordance with its terms, except as (i)the enforceability thereof may be limited by bankruptcy, insolvency or similar laws affecting creditor’s rights generally and (ii)the availability of equitable remedies may be limited by equitable principles of general application. 5.4No Default.As of the date hereof, both before and immediately after giving effect to this Amendment, no Default or Event of Default has occurred and is continuing. SECTION 6.Miscellaneous. 6.1Reaffirmation of Loan Documents and Liens.Any and all of the terms and provisions of the Credit Agreement and the Loan Documents shall, except as amended and modified hereby, remain in full force and effect and are hereby in all respects ratified and confirmed by each Credit Party.Each Credit Party hereby agrees that nothing contained in this Amendment shall in any manner affect or impair the liabilities, duties and obligations of such Credit Party under the Credit Agreement and the other Loan Documents or the Liens securing the payment and performance thereof. 6.2Parties in Interest.All of the terms and provisions of this Amendment shall bind and inure to the benefit of the parties hereto and their respective successors and assigns. 6.3Legal Expenses.The Borrower hereby agrees to pay all reasonable fees and expenses of special counsel to the Administrative Agent incurred by the Administrative Agent in connection with the preparation, negotiation and execution of this Amendment and all related documents. 6.4Counterparts.This Amendment may be executed in one or more counterparts and by different parties hereto in separate counterparts each of which when so executed and delivered shall be deemed an original, but all such counterparts together shall constitute but one and the same instrument; signature pages may be detached from multiple separate counterparts and attached to a single counterpart so that all signature pages are physically attached to the same document.Delivery of photocopies of the signature pages to this Amendment by facsimile or electronic mail shall be effective as delivery of manually executed counterparts of this Amendment. Twelfth Amendment to Credit Agreement - Page 3 6.5Headings.The headings, captions and arrangements used in this Amendment are, unless specified otherwise, for convenience only and shall not be deemed to limit, amplify or modify the terms of this Amendment, nor affect the meaning thereof. 6.6Governing Law.This Amendment shall be construed in accordance with and governed by the law of the State of Texas. 6.7Severability.Any provision of this Amendment held to be invalid, illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality or unenforceability without affecting the validity, legality and enforceability of the remaining provisions hereof; and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such provision in any other jurisdiction. 6.8Complete Agreement.THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. [Signature Page Follows] Twelfth Amendment to Credit Agreement - Page4 IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed by their respective authorized officers to be effective as of the date first above written. BORROWER: CARRIZO OIL & GAS, INC. By: /s/Paul F. Boling Name: Paul F. Boling Title: Vice President and Chief Financial Officer Twelfth Amendment to Credit Agreement Signature Page GUARANTORS: CCBM, INC. By: /s/Paul F. Boling Name: Paul F. Boling Title: Vice President CLLR, INC. By: /s/Paul F. Boling Name: Paul F. Boling Title: Vice President HONDO PIPELINE, INC. By: /s/Paul F. Boling Name: Paul F. Boling Title: Vice President CARRIZO (MARCELLUS) LLC By: /s/Paul F. Boling Name: Paul F. Boling Title: Vice President CARRIZO MARCELLUS HOLDING INC. By: /s/Paul F. Boling Name: Paul F. Boling Title: Vice President Twelfth Amendment to Credit Agreement Signature Page CHAMA PIPELINE HOLDING LLC By: /s/Paul F. Boling Name: Paul F. Boling Title: Vice President BANDELIER PIPELINE HOLDING, LLC By: /s/Paul F. Boling Name: Paul F. Boling Title: Vice President MESCALERO PIPELINE, LLC By: /s/Paul F. Boling Name: Paul F. Boling Title: Vice President Twelfth Amendment to Credit Agreement Signature Page WELLS FARGO BANK, N.A., as Administrative Agent, Issuing Bank and as a Lender By: /s/Andy Watson Name: Andy Watson Title: Vice President Twelfth Amendment to Credit Agreement Signature Page ROYAL BANK OF CANADA, as a Co-Syndication Agent and as a Lender By: /s/Don J. McKinnerney Name: Don J. McKinnerey Title: Authorized Signatory Twelfth Amendment to Credit Agreement Signature Page CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (f/k/a CALYON NEW YORK BRANCH), as a Co-Syndication Agent and as a Lender By: /s/Tom Byargeon Name: Tom Byargeon Title: Managing Director By: /s/Sharada Manne Name: Sharada Manne Title: Director Twelfth Amendment to Credit Agreement Signature Page CAPITAL ONE, N.A., as Documentation Agent and as a Lender By: /s/Paul D. Hein Name: Paul D. Hein Title: Vice President Twelfth Amendment to Credit Agreement Signature Page UNION BANK, N.A. (f/k/a UNION BANK OF CALIFORNIA, N.A.), as a Lender By: /s/Timothy Brendel Name: Timothy Brendel Title: Vice President Twelfth Amendment to Credit Agreement Signature Page U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/John C. Lozano Name: John C. Lozano Title: Vice President Twelfth Amendment to Credit Agreement Signature Page CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By: /s/Mikhail Faybusovich Name: Mikhail Faybusovich Title: Vice President By: /s/Vipul Dhadda Name: Sharada Manne Title: Associate Twelfth Amendment to Credit Agreement Signature Page COMPASS BANK (as successor in interest to Guaranty Bank),as a Lender By: /s/Kathleen J. Bowen Name: Kathleen J. Bowen Title: Senior Vice President Twelfth Amendment to Credit Agreement Signature Page FORTIS CAPITAL CORP., as a Lender By: /s/Betsy Jocher Name: Betsy Jocher Title: Director By: /s/Greg Smothers Name: Greg Smothers Title: Director Twelfth Amendment to Credit Agreement Signature Page COMPASS BANK,as a Lender By: /s/Kathleen J. Bowen Name: Kathleen J. Bowen Title:
